DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2021 has been entered.
In view of the Amendments to the Claims filed January 11, 2021, the rejections of claims 1-20 under 35 U.S.C. 112(a) previously presented in the Office Action sent November 10, 2020 have been withdrawn.
In view of the Amendments to the Claims filed January 11, 2021, the rejections of claims 1-20 under 35 U.S.C. 103 previously presented in the Office Action sent November 10, 2020 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 9, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Martin et al. (U.S. Patent No. 4,106,279).
With regard to claim 1, Kasichainula discloses a method comprising:
sputter depositing pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another (see, for example, [0039] teaching “sputtering” thermoelectric materials; see [0015] teaching cells including N-type cells and P-type cells connected in series cited to read on the claimed pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another) on
a metal clad surface of a double-sided metal clad laminate (as depicted in Fig. 2, the cited N-type thermoelectric legs and P-type thermoelectric legs [0016] teaching substrate as “metal-clad polyimide film and/or a metal-clad thermally conductive and dielectric plastic” cited to read on the claimed “double-sided metal clad laminate” because it inherently comprises two sides; see [0008] teaching substrate as “flexible”);
forming the thin-film based thermoelectric module with the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs on the metal clad surface (see Fig. 2 depicting thin-film based thermoelectric modules in array 200 formed on the cited metal clad surface), 
with the double-sided metal clad laminate serving as a flexible substrate of the formed thin-film based thermoelectric module (see [0016] teaching substrate as “metal-clad polyimide film and/or a metal-clad thermally conductive and dielectric plastic”; see [0008] teaching substrate as “flexible”); and 
rendering the formed thin-film based thermoelectric module flexible based on choices of fabrication processes with respect to layers of the formed thin-film based thermoelectric module including the sputter deposited N-type thermoelectric legs and the P-type thermoelectric legs (see [0039] teaching “sputtering” thermoelectric materials; see [0078] teaching “The flexible nature of the thin film thermoelectric device 200 makes it well suited for applications where heat is being harvested from irregular, curved, or dynamic surfaces.”; the cited thin-film based thermoelectric module is cited to read on the claimed “rendering the formed thin-film based thermoelectric module flexible based on choices of fabrication processes with respect to layers of the formed thin-film based 
the rendered flexibility of the formed thin-film based thermoelectric module enabling an array of thin-film based thermoelectric modules, each of which is equivalent to the thin-film based thermoelectric module formed on the metal clad surface, to be completely wrappable and bendable around a system element from which the array of the thin-film based thermoelectric module is configured to derive thermoelectric power (see [0078] disclosing “The flexible nature of the thin film thermoelectric device 200 makes it well suited for applications where heat is being harvested from irregular, curved, or dynamic surfaces.”; see [0079] disclosing “As a specific example, a device (e.g. health sensor, computing device, etc.) may be designed to be powered by a person's body heat. If the power source were to be rigid, the device may be uncomfortable to wear; furthermore, a rigid device may not be making contact with a person's body as efficiently as a device which is flexible, and can conform to the person's body.”; the cited thin-film based thermoelectric module is cited to read on the claimed “the rendered flexibility of the formed thin-film based thermoelectric module enabling an array of thin-film based thermoelectric modules, each of which is equivalent to the thin-film based thermoelectric module formed on the metal clad surface, to be completely wrappable and bendable around a system element from which the array of the thin-film based thermoelectric module is 

Kasichainula does not discloses sputter depositing the N-type thermoelectric legs and the P-type thermoelectric legs on both metal clad surfaces of a double-sided metal clad laminate.
However, Martin et al. teaches a method of manufacturing a thermoelectric device, such as for a wrist watch (see Title and Abstract). Kasichainula also envisions use of the cited formed thin-film based thermoelectric module in watches (see [0075]). 
Martin et al. discloses a substrate (23, Fig. 9-10) can have double sides (see top and bottom surfaces/sides of substrate 23, Fig. 9-10) both with metal cladding (metallic contacts 30/30’, Fig. 9-10). Martin et al. teaches both sides, or both metal clad surfaces, of the substrate can include deposited pairs of N-type thermoelectric legs and P-type thermoelectric legs (24/24’, Fig. 9-10) providing for two stages of thermoelectric generation connected in series (see Fig. 9-10 and see line 60, column 4 to line 12, column 5).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the thin-film based thermoelectric module of Kasichainula, which includes sputter deposited pairs of N-type thermoelectric legs and P-type thermoelectric legs on the cited metal clad surface of the cited double-sided metal 
The method of Kanichainula, as modified by Martine et al. to include sputter depositing the pairs of N-type thermoelectric legs and P-type thermoelectric legs on both metal clad surfaces of the double-sided metal clad laminate, is cited to provide for the claimed “improving performance of a thermoelectric device comprising the formed thin-film based thermoelectric module on the each of the metal clad surfaces of the double-sided metal clad laminate based on the formed thin-film based thermoelectric module on the each of the metal clad surfaces utilizing a temperature difference between both the metal clad surfaces compared to an equivalent thermoelectric device comprising another thin-film based thermoelectric module equivalent to the formed thin-film based thermoelectric module on only one metal clad surface of another double-sided metal clad laminate equivalent to the double-sided metal clad laminate” because the performance of a thermoelectric device comprising the cited formed thin-film based thermoelectric module on the each of the metal clad surfaces of the double-sided metal clad laminate based on the cited formed thin-film based thermoelectric module on the each of the metal clad surfaces utilizing a temperature difference between both the cited metal clad surfaces includes two stages of thermoelectric generation connected in series which provides an improved performance compared to a thermoelectric device comprising the formed thin-film based thermoelectric module on only one metal clad surface of the double-sided 
Kasichainula, as modified by Martin et al. above, discloses further comprising:
printing and etching a design pattern of metal directly using each of the metal clad surfaces to form electrically conductive pads, leads and terminals therewith out of the each of the metal clad surfaces (see [0051] teaching “screen-printing process” included in connecting electrically conductive leads; see claim 12 teaching “electrically conductive pads and electrically conductive leads are formed by etching the metal-clad top and bottom substrates”; see Fig. 2 depicting terminals, or points for electrical connection, between the electrically conductive pads and electrically conductive leads; the cited method of Kasichainula, as modified by Martin et al. above, is cited to read on the claimed “printing and etching a design pattern of metal directly using each of the metal clad surfaces to form electrically conductive pads, leads and terminals therewith out of the each of the metal clad surfaces” because it includes a printing process in forming electrically conductive pads, the leads and the terminals and includes an etching process which etches a design pattern of metal using the metal clad surface, as modified by Martin et al. above to include each of the metal clad surfaces, to form electrically conductive pads, leads and terminals therewith out of the each of the metal clad surfaces),
the electrically conductive pads, the leads and the terminals directly contacting a corresponding dielectric surface of the double-sided metal clad laminate (see Fig. 2 of Kasichainula depicting the cited electrically conductive 
additionally electrodepositing a seed metal layer comprising at least one of: Chromium (Cr), Nickel (Ni) and Gold (Au) directly on top of the formed electrically conductive pads, the leads and the terminals following the printing and etching thereof (see Fig. 2; see [0053]; see [0118] teaching layers of the thermoelectric module can be formed by “sputtering”, reading in the claimed electrodepositing, and it would have been obvious to a person having ordinary skill in the art to have selected sputtering for the seed metal layer because Kasichainula teaches sputtering as a deposition technique); and
sputter depositing the N-type thermoelectric legs and the P-type thermoelectric legs directly on top of the electrodeposited seed metal layer (see Fig. 2; see [0039]).
With regard to claim 7, independent claim 1 is obvious over Kasichainula in view of Martin et al. under 35 U.S.C. 103 as discussed above. Kasichainula, as modified by Martin et al. above, discloses further comprising
encapsulating the formed thin-film based thermoelectric module with an elastomer to render the flexibility thereto (see [0089]
With regard to claim 9, Kasichainula discloses a method comprising:
sputter depositing pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another (see, for example, [0039] teaching “sputtering” thermoelectric materials; see [0015] teaching cells including N-type cells and P-type cells connected in series cited to read on the claimed pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another) on
a metal clad surface of a double-sided metal clad laminate (as depicted in Fig. 2, the cited N-type thermoelectric legs and P-type thermoelectric legs deposited on a metal clad surface of a substrate; see [0016] teaching substrate as “metal-clad polyimide film and/or a metal-clad thermally conductive and dielectric plastic” cited to read on the claimed “double-sided metal clad laminate” because it inherently comprises two sides; see [0008] teaching substrate as “flexible”);
forming the thin-film based thermoelectric module with the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs on the metal clad surface (see Fig. 2 depicting thin-film based thermoelectric modules in array 200 formed on the cited metal clad surface), 
with the double-sided metal clad laminate serving as a flexible substrate of the formed thin-film based thermoelectric module (see [0016] teaching substrate as “metal-clad polyimide film and/or a metal-clad thermally conductive and dielectric plastic”; see [0008]
rendering the formed thin-film based thermoelectric module flexible based on choices of fabrication processes with respect to layers of the formed thin-film based thermoelectric module including the sputter deposited N-type thermoelectric legs and the P-type thermoelectric legs (see [0039] teaching “sputtering” thermoelectric materials; see [0078] teaching “The flexible nature of the thin film thermoelectric device 200 makes it well suited for applications where heat is being harvested from irregular, curved, or dynamic surfaces.”; the cited thin-film based thermoelectric module is cited to read on the claimed “rendering the formed thin-film based thermoelectric module flexible based on choices of fabrication processes with respect to layers of the formed thin-film based thermoelectric module including the sputter deposited N-type thermoelectric legs and the P-type thermoelectric legs” because it is rendered, or cased to become, flexible based on the cited sputtering deposited N-type thermoelectric legs and the P-type thermoelectric legs); 
wrapping and bending an array of thin-film based thermoelectric modules, each of which is equivalent to the thin-film based thermoelectric module formed on the metal clad surface, completely around a system element from which the array of the thin-film based thermoelectric module is configured to derive thermoelectric power in accordance with the rendered flexibility of the formed thin-film based thermoelectric module and the array of thin-film based thermoelectric modules thereof (see [0078] disclosing “The flexible nature of the thin film thermoelectric device 200 makes it well suited for applications where heat is being harvested from irregular, curved, or dynamic surfaces.”; see [0079] 

Kasichainula does not discloses sputter depositing the N-type thermoelectric legs and the P-type thermoelectric legs on both metal clad surfaces of a double-sided metal clad laminate.
[0075]). 
Martin et al. discloses a substrate (23, Fig. 9-10) can have double sides (see top and bottom surfaces/sides of substrate 23, Fig. 9-10) both with metal cladding (metallic contacts 30/30’, Fig. 9-10). Martin et al. teaches both sides, or both metal clad surfaces, of the substrate can include deposited pairs of N-type thermoelectric legs and P-type thermoelectric legs (24/24’, Fig. 9-10) providing for two stages of thermoelectric generation connected in series (see Fig. 9-10 and see line 60, column 4 to line 12, column 5).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the thin-film based thermoelectric module of Kasichainula, which includes sputter deposited pairs of N-type thermoelectric legs and P-type thermoelectric legs on the cited metal clad surface of the cited double-sided metal clad laminate, to include sputter depositing pairs of N-type thermoelectric legs and P-type thermoelectric legs on both metal clad surfaces of the double-sided metal clad laminate as taught by Martin et al., because it would have provided for two stages of thermoelectric generation connected in series and because it would have provided for an appropriate design for a watch.
The method of Kanichainula, as modified by Martine et al. to include sputter depositing the pairs of N-type thermoelectric legs and P-type thermoelectric legs on both metal clad surfaces of the double-sided metal clad laminate, is cited to provide for the claimed “improving performance of a thermoelectric device comprising the formed thin-
Kasichainula, as modified by Martin et al. above, discloses further comprising:
printing and etching a design pattern of metal directly using each of the metal clad surfaces to form electrically conductive pads, leads and terminals therewith out of the each of the metal clad surfaces (see [0051] teaching “screen-printing process” included in connecting electrically conductive leads; see claim 12 teaching “electrically conductive pads and electrically conductive leads are formed by etching the metal-clad top and bottom substrates”; see Fig. 2 depicting 
the electrically conductive pads, the leads and the terminals directly contacting a corresponding dielectric surface of the double-sided metal clad laminate (see Fig. 2 of Kasichainula depicting the cited electrically conductive pads, the leads and the terminals directly contacting a corresponding dielectric surface of the double-sided metal clad laminate, as modified by Martin et al. above to include printing and etching each of the metal clad surfaces); 
additionally electrodepositing a seed metal layer comprising at least one of: Chromium (Cr), Nickel (Ni) and Gold (Au) directly on top of the formed electrically conductive pads, the leads and the terminals following the printing and etching thereof (see Fig. 2; see [0053]; see [0118] teaching layers of the thermoelectric module can be formed by “sputtering”, reading in the claimed electrodepositing, and it would have been obvious to a person having ordinary 
sputter depositing the N-type thermoelectric legs and the P-type thermoelectric legs directly on top of the electrodeposited seed metal layer (see Fig. 2; see [0039]).
With regard to claim 15, independent claim 9 is obvious over Kasichainula in view of Martin et al. under 35 U.S.C. 103 as discussed above. Kasichainula, as modified by Martin et al. above, discloses further comprising
encapsulating the formed thin-film based thermoelectric module with an elastomer to render the flexibility thereto (see [0089] teaching encapsulating with EVA, which is an elastomer, which is cited to read on the claimed “encapsulating the formed thin-film based thermoelectric module with an elastomer to render the flexibility thereto” as it renders, or causes to become, some the flexibility of the encapsulated module).
With regard to claim 16, Kanichainula discloses a method comprising:
sputter depositing pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another (see, for example, [0039] teaching “sputtering” thermoelectric materials; see [0015] teaching cells including N-type cells and P-type cells connected in series cited to read on the claimed pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another) on
a metal clad surface of a double-sided metal clad laminate (as depicted in Fig. 2, the cited N-type thermoelectric legs and P-type thermoelectric legs [0016] teaching substrate as “metal-clad polyimide film and/or a metal-clad thermally conductive and dielectric plastic” cited to read on the claimed “double-sided metal clad laminate” because it inherently comprises two sides; see [0008] teaching substrate as “flexible”);
forming a thin-film based thermoelectric device out of an array of thermoelectric modules, each of which is formed with the sputter deposited pairs of the N-type thermoelectric leg and the P-type thermoelectric legs on the metal clad surface (see Fig. 2 depicting a thin-film based thermoelectric device including the thin-film based thermoelectric modules in array 200 formed on the cited metal clad surface),
with the double-sided metal clad laminate serving as a flexible substrate of the formed thin-film based thermoelectric module (see [0016] teaching substrate as “metal-clad polyimide film and/or a metal-clad thermally conductive and dielectric plastic”; see [0008] teaching substrate as “flexible”); and 
rendering the formed thin-film based thermoelectric device flexible based on choices of fabrication processes with respect to layers of the each thermoelectric module including the sputter deposited N-type thermoelectric legs and the P-type thermoelectric legs (see [0039] teaching “sputtering” thermoelectric materials; see [0078] teaching “The flexible nature of the thin film thermoelectric device 200 makes it well suited for applications where heat is being harvested from irregular, curved, or dynamic surfaces.”; the cited thin-film based thermoelectric module is cited to read on the claimed “rendering the formed 
the rendered flexibility of the formed thin-film based thermoelectric device enabling the formed thin-film based thermoelectric device to be completely wrappable and bendable around a system element from which the array of the thin-film based thermoelectric module is configured to derive thermoelectric power (see [0078] disclosing “The flexible nature of the thin film thermoelectric device 200 makes it well suited for applications where heat is being harvested from irregular, curved, or dynamic surfaces.”; see [0079] disclosing “As a specific example, a device (e.g. health sensor, computing device, etc.) may be designed to be powered by a person's body heat. If the power source were to be rigid, the device may be uncomfortable to wear; furthermore, a rigid device may not be making contact with a person's body as efficiently as a device which is flexible, and can conform to the person's body.”; the cited thin-film based thermoelectric module is cited to read on the claimed “the rendered flexibility of the formed thin-film based thermoelectric device enabling the formed thin-film based thermoelectric device to be completely wrappable and bendable around a system element from which the array of the thin-film based thermoelectric module is configured to derive thermoelectric power” because the cited thermoelectric device including the array of thin-film based thermoelectric 

Kasichainula does not discloses sputter depositing the N-type thermoelectric legs and the P-type thermoelectric legs on both metal clad surfaces of a double-sided metal clad laminate.
However, Martin et al. teaches a method of manufacturing a thermoelectric device, such as for a wrist watch (see Title and Abstract). Kasichainula also envisions use of the cited formed thin-film based thermoelectric module in watches (see [0075]). 
Martin et al. discloses a substrate (23, Fig. 9-10) can have double sides (see top and bottom surfaces/sides of substrate 23, Fig. 9-10) both with metal cladding (metallic contacts 30/30’, Fig. 9-10). Martin et al. teaches both sides, or both metal clad surfaces, of the substrate can include deposited pairs of N-type thermoelectric legs and P-type thermoelectric legs (24/24’, Fig. 9-10) providing for two stages of thermoelectric generation connected in series (see Fig. 9-10 and see line 60, column 4 to line 12, column 5).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the thin-film based thermoelectric module of Kasichainula, which includes sputter deposited pairs of N-type thermoelectric legs and P-type thermoelectric legs on the cited metal clad surface of the cited double-sided metal clad laminate, to include sputter depositing pairs of N-type thermoelectric legs and P-type 
The method of Kanichainula, as modified by Martine et al. to include sputter depositing the pairs of N-type thermoelectric legs and P-type thermoelectric legs on both metal clad surfaces of the double-sided metal clad laminate, is cited to provide for the claimed “improving performance of the formed thin-film based thermoelectric device based on each thermoelectric module of the array of thermoelectric modules with the sputter deposited pairs of the N-type thermoelectric les and the P-type thermoelectric legs on the each of the metal clad surfaces utilizing a temperature difference between both the metal clad surfaces compared to an equivalent thermoelectric device based on another thermoelectric module equivalent to the each thermoelectric module of the array of thermoelectric modules formed on only one metal clad surface of another double-sided metal clad laminate equivalent to the double-sided metal clad laminate” because the performance of a thermoelectric device comprising the cited formed thin-film based thermoelectric module on the each of the metal clad surfaces of the double-sided metal clad laminate based on the cited formed thin-film based thermoelectric module on the each of the metal clad surfaces utilizing a temperature difference between both the cited metal clad surfaces includes two stages of thermoelectric generation connected in series which provides an improved performance compared to a thermoelectric device comprising the formed thin-film based thermoelectric module on only one metal clad 
Kasichainula, as modified by Martin et al. above, discloses further comprising:
printing and etching a design pattern of metal directly using each of the metal clad surfaces to form electrically conductive pads, leads and terminals therewith out of the each of the metal clad surfaces (see [0051] teaching “screen-printing process” included in connecting electrically conductive leads; see claim 12 teaching “electrically conductive pads and electrically conductive leads are formed by etching the metal-clad top and bottom substrates”; see Fig. 2 depicting terminals, or points for electrical connection, between the electrically conductive pads and electrically conductive leads; the cited method of Kasichainula, as modified by Martin et al. above, is cited to read on the claimed “printing and etching a design pattern of metal directly using each of the metal clad surfaces to form electrically conductive pads, leads and terminals therewith out of the each of the metal clad surfaces” because it includes a printing process in forming electrically conductive pads, the leads and the terminals and includes an etching process which etches a design pattern of metal using the metal clad surface, as modified by Martin et al. above to include each of the metal clad surfaces, to form electrically conductive pads, leads and terminals therewith out of the each of the metal clad surfaces),
the electrically conductive pads, the leads and the terminals directly contacting a corresponding dielectric surface of the double-sided metal clad laminate (see Fig. 2 of Kasichainula depicting the cited electrically conductive 
additionally electrodepositing a seed metal layer comprising at least one of: Chromium (Cr), Nickel (Ni) and Gold (Au) directly on top of the formed electrically conductive pads, the leads and the terminals following the printing and etching thereof (see Fig. 2; see [0053]; see [0118] teaching layers of the thermoelectric module can be formed by “sputtering”, reading in the claimed electrodepositing, and it would have been obvious to a person having ordinary skill in the art to have selected sputtering for the seed metal layer because Kasichainula teaches sputtering as a deposition technique); and
sputter depositing the N-type thermoelectric legs and the P-type thermoelectric legs directly on top of the electrodeposited seed metal layer (see Fig. 2; see [0039]).
Claim 2, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Martin et al. (U.S. Patent No. 4,106,279), as applied to claims 1, 7, 9, 15, and 16 above, and in further view of Diller et al. (U.S. Patent No. 4,779,994).
With regard to claims 2, 10, and 17, independent claims 1, 9, and 16 are obvious over Kasichainula in view of Martin et al. under 35 U.S.C. 103 as discussed above. 
Kasichainula, as modified by Martin et al. above, does not disclose comprising utilizing a photomask with patterns corresponding to one of: the N-type thermoelectric legs and the P-type thermoelectric legs to aid the sputter deposition thereof.

Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the sputtering technique of Kasichainula, as modified above, with the sputtering technique utilizing a photoresist/photomask cited in Diller et al. because the simple substitution of a known element known in the art to perform the same function, in the instant case a conventional sputtering technique to deposit thin film layers in a thermoelectric module, supports a prima facie obviousness determination (see MPEP 2143 B).
Claims 3-5, 11-13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Martin et al. (U.S. Patent No. 4,106,279), as applied to claims 1, 7, 9, 15, and 16 above, and in further view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1).
With regard to claims 3, 11, and 18, independent claims 1, 9, and 16 are obvious over Kasichainula in view of Martin et al. under 35 U.S.C. 103 as discussed above. 
Kasichainula, as modified by Martin et al. above, does not disclose comprising utilizing a hard mask with patterns corresponding to one of: the N-type thermoelectric legs and the P-type thermoelectric legs to aid the sputter deposition thereof. 
However, Hiroshige et al. discloses sputtering N-type thermoelectric legs and the P-type thermoelectric legs by using “a mask” (see [0060] cited to read on the claimed 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the sputtering technique of Kasichainula, as modified above, with the sputtering technique utilizing a mask cited in Hiroshige et al. because the simple substitution of a known element known in the art to perform the same function, in the instant case a conventional sputtering technique to deposit thin film thermoelectric legs, supports a prima facie obviousness determination (see MPEP 2143 B). Kasichainula, as modified above, is cited to teach the claimed “utilizing a hard mask with patterns corresponding to one of: the N-type thermoelectric legs and the P-type thermoelectric legs to aid the sputter deposition thereof” because the cited sputtering technique of Hiroshige et al. which uses a mask inherently includes patterns corresponding to one of: the N-type thermoelectric legs and the P-type thermoelectric legs to aid the sputter deposition thereof as it is utilized to form the cited N-type thermoelectric legs and the P-type thermoelectric legs.
With regard to claims 4, 12, and 19, independent claims 1, 9, and 16 are obvious over Kasichainula in view of Martin et al. under 35 U.S.C. 103 as discussed above. Kasichainula, as modified by Martin et al. above, discloses further comprising
depositing a barrier metal layer comprising one of: Cr, Ni and Au on top of the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs (Kasichainula: see Fig. 2; see [0052]).


However, Kasichainula teaches layers of the thermoelectric module can be formed by “sputtering” (see [0118]) and it would have been obvious to a person having ordinary skill in the art to have selected sputtering for the barrier metal layer because Kasichainula teaches sputtering as a deposition technique.
Hiroshige et al. discloses sputtering thermoelectric layers by using “a mask” (see [0060] cited to read on the claimed “another hard mask” because it is a mask which is hard, or a mask harder than another mask such as a mask that is less hard).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the sputtering technique of Kasichainula, as modified above, with the sputtering technique utilizing a mask cited in Hiroshige et al. because the simple substitution of a known element known in the art to perform the same function, in the instant case a conventional sputtering technique to deposit a layer in a thin film thermoelectric module, supports a prima facie obviousness determination (see MPEP 2143 B).
With regard to claims 5, 13, and 20, dependent claims 4, 12, and 19 are obvious over Kasichainula in view of Martin et al. and Hiroshige et al. under 35 U.S.C. 103 as discussed above. Kasichainula, as modified by Martin et al. and Hiroshige et al. above, discloses further comprising
depositing conductive interconnects on top of the sputter deposited barrier metal layer (Kasichainula: see Fig. 2 depicting conductive interconnects 104A/B on top of the cited sputter deposited barrier metal layer, as modified above); and 
encapsulating the formed thin-film based thermoelectric module with an elastomer to render the flexibility thereto (see [0089] teaching encapsulating with EVA, which is an elastomer, which is cited to read on the claimed “encapsulating the formed thin-film based thermoelectric module with an elastomer to render the flexibility thereto” as it renders, or causes to become, some the flexibility of the encapsulated module).

Kasichainula, as modified by Martin et al. and Hiroshige et al. above, does not teach wherein the deposited conductive interconnects are deposited utilizing a hard mask to assist selective application thereof.
However, Kasichainula teaches layers of the thermoelectric module can be formed by “sputtering” (see [0118]) and it would have been obvious to a person having ordinary skill in the art to have selected sputtering for the conductive interconnects layer because Kasichainula teaches sputtering as a deposition technique.
Hiroshige et al. discloses sputtering thermoelectric layers by using “a mask” (see [0060] cited to read on the claimed “another hard mask” because it is a mask which is hard, or a mask harder than another mask such as a mask that is less hard).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the sputtering technique of Kasichainula, as modified above, with the sputtering technique utilizing a mask cited in Hiroshige et al. .
Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Martin et al. (U.S. Patent No. 4,106,279) and Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), as applied to claims 3-5, 11-13, and 18-20 above, and in further view of Eichelberger et al. (U.S. Patent No. 4,438,291).
With regard to claims 6 and 14, dependent claims 5 and 13 are obvious over Kasichainula in view of Martin et al. and Hiroshige et al. under 35 U.S.C. 103 as discussed above. 
Kasichainula, as modified above, does not disclose wherein the depositing the conductive interconnects includes screen printing conductive forms of ink on the sputter deposited barrier metal layer.
However, Eichelberger et al. teaches a method of a thin-film based thermoelectric module (see Title and Abstract) and teaches depositing conductive interconnects via a screen printing process using conductive forms of ink (see Abstract).
Thus, at the tine if the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the step of depositing the conductive interconnects using a mask in the method of Kasichainula, as modified above, to include screen printing conductive forms of ink using a screen mask as suggested by Eichelberger et al., because the simple substitution of a known element known in the art to perform the same function, in the instant case a deposition technique of a conductive layer in a .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Martin et al. (U.S. Patent No. 4,106,279), as applied to claims 1, 7, 9, 15, and 16 above, and in further view of KO (U.S. Pub. No. 2015/0303358 A1).
With regard to claim 8, dependent claim 7 obvious over Kasichainula in view of Martin et al. under 35 U.S.C. 103 as discussed above.
Kasichainula, as modified above, does not disclose comprising the elastomer being silicone, and wherein the method further comprises loading the silicone with nano-size aluminum oxide (Al2O3) powder to enhance thermal conductivity thereof to aid heat transfer across the formed thin-film based thermoelectric module.
However, KO teaches an encapsulant (see [0121]). KO is analogous art because KO, like applicant and Kasichainula, is concerned with encapsulants for thin film semiconductor devices. KO teaches an encapsulant may be silicone having alumina nano-sized particles (see [0118]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the silicone and nano-size aluminum oxide encapsulant suggested by KO for the elastomer encapsulation of Kasichainula, as modified above, because the selection of a known material based on its suitability for its intended purpose, in the instant case an encapsulation material for a thin film semiconductor device, supports a prima facie obviousness determination (see MPEP 2144.07).
Response to Arguments
Applicant's arguments filed January 11, 2021 have been fully considered but they are not persuasive.
Applicant note the newly added claimed limitations are not found within the previously cited prior art references. However, this argument is addressed in the rejections of the claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/DUSTIN Q DAM/Examiner, Art Unit 1721                                                                                                                                                                                                        March 17, 2021